DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 8/15/22.
Claims 11-14, 16, 18, 19, 21-23, 26-29, and 31 are pending and have been examined on the merits.  Claims 27-31 are new.  Claims 6-10, 24, 25 and 30 have been cancelled.  Claims 1-5, 15, 17, and 20 were previously cancelled.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/15/22 has been entered.  
Withdrawn Rejections
	The 103(a) rejections of the claims over Kanegae have been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 12, 13, 16, 21, 22, 23, 26-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2006/0115517) in view of Huang et al. (CN 101617808 Derwent Abstract) and Tadashi et al. JP2007049989.
Regarding Claims 11 and 29:  Tsuchiya discloses a method containing adenylic acid, guanylic acid,  glutamic acid and alanine [0041; 0020; 0042]. Tsuchiya discloses the composition in a food [0012]. Tsuchiya discloses that the composition containing adenylic acid and guanylic acid at .0005% to .2% [0041].
Tsuchiya does not disclose comprising a mushroom or mushroom extracted substance.
Tsuchiya does not disclose, wherein the mushroom is selected from the edible mushroom group consisting of a shiitake (Lentinula edodes), button mushroom (Agaricus bisporus), or porcino (Boletus spp.).
Huang discloses a mushroom powder containing a yeast extract and 5’ribonucleotides [abstract].
Tadashi discloses shiitake mushroom flavor and that the flavor is imparted by guanylic acid [pg. 2, last paragraph; pg.3, 2nd full paragraph].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Tsuchiya to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.
Further, it would have been obvious to one of ordinary skill in the art that the composition of Tsuchiya would have imparted a shiitake mushroom flavor since Tadashi discloses that guanylic acid imparts the flavor.
Further, claim 11 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the amounts of One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tsuchiya overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 12 and 22:  Tsuchiya discloses a method containing adenylic acid, guanylic acid,  glutamic acid and alanine [0041; 0020; 0042]. Tsuchiya discloses the composition in a food [0012]. Tsuchiya discloses that the composition containing adenylic acid and guanylic acid at .0005% to .2% [0041].
Tsuchiya does not disclose comprising a mushroom or mushroom extracted substance.
Huang discloses a mushroom powder containing a yeast extract and 5’ribonucleotides [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Tsuchiya to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.
Further, claim 12 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tsuchiya overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 13 and 23:  Tsuchiya discloses a method containing adenylic acid, guanylic acid, glutamic acid, alanine, and succinic acid [0041; 0020; 0042, 0043].  Tsuchiya discloses the composition in a food [0012].  Tsuchiya discloses that the composition containing adenylic acid and guanylic acid at .0005% to .2% [0041].
Tsuchiya does not disclose comprising a mushroom or mushroom extracted substance.
Huang discloses a mushroom powder containing a yeast extract and 5’ ribonucleotides [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Tsuchiya to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.
Further, claim 13 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tsuchiya overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 16:  Tsuchiya discloses a method of making a liquid seasoning containing adenylic acid, guanylic acid,  glutamic acid and alanine [0041; 0020; 0042]. Tsuchiya discloses the composition in a food [0012]. Tsuchiya discloses that the composition containing adenylic acid and guanylic acid at .0005% to .2% [0041].
Tsuchiya does not disclose comprising a mushroom or mushroom extracted substance.
Tsuchiya does not disclose, wherein the mushroom is selected from the edible mushroom group consisting of a shiitake (Lentinula edodes), button mushroom (Agaricus bisporus), or porcino (Boletus spp.).
Huang discloses a mushroom powder containing a yeast extract and 5’ribonucleotides [abstract].
Tadashi discloses shiitake mushroom flavor and that the flavor is imparted by guanylic acid [pg. 2, last paragraph; pg.3, 2nd full paragraph].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Tsuchiya to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.
Further, it would have been obvious to one of ordinary skill in the art that the composition of Tsuchiya would have imparted a shiitake mushroom flavor since Tadashi discloses that guanylic acid imparts the flavor.
Further, claim 11 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the amounts of One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tsuchiya overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 21:  Tsuchiya discloses as discussed above in claim 13.  Tsuchiya discloses that the glutamic acid is present from 1 to 2% [0020] and alanine is present at higher than .7% to an upper limit of 1.5% [0042].  Tsuchiya discloses the free amino acid content at more than 2% for acidic amino acids or more than 1% for basic amino acids [0019].  
Regarding the glutamic acid and alanine content, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tsuchiya overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 26:  Tsuchiya discloses as discussed above in claim 13.  Tsuchiya discloses including arginine and lysine [0021].
Regarding Claim 27:  Tsuchiya discloses as discussed above in claim 12.  Tsuchiya discloses that the glutamic acid is present from 1 to 2% [0020] and alanine is present at higher than .7% to an upper limit of 1.5% [0042].  Tsuchiya discloses the free amino acid content at more than 2% for acidic amino acids or more than 1% for basic amino acids [0019].  
Regarding the glutamic acid and alanine content, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tsuchiya overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 28:  Tsuchiya discloses as discussed above in claim 13.  Tsuchiya discloses that the succinic acid is present from 0.05% to 0.2% [0043].
Regarding Claim 31:  Tsuchiya discloses as discussed above in claim 12.  Tsuchiya discloses including arginine and lysine [0021].
Claims 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2006/0115517) in view of Huang et al. (CN 101617808 Derwent Abstract) and Tadashi et al. JP2007049989 as applied to claims 11, 12 and 13 above and in further view of Siegel et al. (US 2009/0041872).
Regarding Claims 14, 18, and 19:  Tsuchiya discloses as discussed above in claims 11, 12 and 13.  Tsuchiya does not disclose that the composition is a yeast extract.
Sigel discloses that yeast extracts contain nucleotides, free amino acids, glutamine, alanine, and succinic acid [0038-0041].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Tsuchiya to provide it in the form of a yeast extract as in Siegel since Siegel discloses that the components in the claimed composition are found in yeast extracts and deriving the components from a natural source would be desirable to consumer.
Response to Arguments
5.	The 103(a) rejections of the claims over Kanegae have been withdrawn.
6.	The Applicants assert that Tables 31 and 32 show that the flavor is relevant to not only shiitake but white button mushrooms and porcino mushrooms.
The Examiner notes that Table 31 is relevant to fresh button mushrooms and that in Sample B (containing only GMP and AMP), one of the panelists gave the mixture a “0” in terms of providing mushroom taste.  Applicants arguments are not commensurate with the scope of the claims because Applicants reliance on Table 31 to show that fresh button mushroom taste is improved is not supported.  Further in Table 32, to porcino, one panelist gave Sample B a “Strongest porcino taste”, the other 3 panelists gave Sample B a “1”.  Furhter, the Examiner notes that it is not clear if 4 panelists is enough to give clear evidence of the improvement in flavor or level thereof and the criticality of the range.  The Examiner notes that only Sample C (containing AMP, GMP, Glu, Ala, and Succinic acid) for shiitake and white button mushroom indicate “2, Strongest taste”.  For, porcino, Panelist 2 considered Sample B to have more porcino flavor than Sample C.
Further, regarding the amounts of GMP and AMP that are used in Exs. 31 and 32, the Examiner agrees that the amounts used are close to the ranges recited in the independent claims.  However, Applicants are basing their unexpected results on examples which do not include the claimed range and which do not indicate that outside of the claimed range the unexpected results are not achieved.  Applicants results do not show criticality.  
Additionally, the Examiner maintains the rejections under Tsuchiya because it discloses adenylic acid and guanylic acid at .0005% to .2% [0041] which overlaps with the claimed amounts.
For the reasons above the rejections have been maintained.
Conclusion                                                                                                                 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793